J-S58037-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JAN-DAVID ROBERTS

                            Appellant                No. 434 MDA 2015


             Appeal from the Judgment of Sentence May 19, 2014
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0001970-2012


BEFORE: GANTMAN, P.J., OLSON, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                      FILED OCTOBER 15, 2015

        Appellant, Jan-David Roberts, appeals from the judgment of sentence

entered in the Dauphin County Court of Common Pleas, following his

negotiated guilty plea to indecent assault against a person under sixteen

(16) years of age, and corruption of minors.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Appellant sexually abused his stepdaughter (“Victim”) from approximately

2001 until 2005, when she was seven (7) to eleven (11) years old. Victim

reported the abuse when she was sixteen (16) years old, and the

Commonwealth subsequently charged Appellant on June 26, 2012, with

____________________________________________


1
    18 Pa.C.S.A. §§ 3126(a)(8) and 6301(a), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58037-15


corruptions of minors, unlawful contact with minor, and indecent assault of a

person less than thirteen (13) years of age.        On December 11, 2013,

Appellant entered a negotiated guilty plea to indecent assault against a

person under sixteen (16) years of age, and corruption of minors. The trial

court deferred sentencing pending a sexually violent predator (“SVP”)

hearing. On May 19, 2014, the trial court held a SVP hearing, determined

Appellant was a SVP, and ordered Appellant to be a lifetime registrant under

the Sexual Offender Registration and Notification Act (SORNA).2 Following

the SVP hearing, the trial court sentenced Appellant to twenty-four (24)

months of intermediate punishment for the indecent assault offense, and a

consecutive sixty (60) months of probation for the corruption of minors

offense.

        On May 29, 2014, Appellant filed a timely notice of appeal to this

Court; however, he withdrew the appeal on June 13, 2014. Appellant then

filed a post-sentence motion nunc pro tunc on July 23, 2014, which the trial

court denied on September 8, 2014. Appellant filed a notice of appeal on

September 17, 2014; however this Court quashed Appellant’s appeal

because he did not have the trial court’s permission to file his July 23, 2014

post-sentence motion nunc pro tunc.

        On December 2, 2014, Appellant timely filed a petition pursuant to the

____________________________________________


2
    42 Pa.C.S.A. §§ 9799.10-9799.41.



                                           -2-
J-S58037-15


Post-Conviction Relief Act,3 asking the trial court to reinstate his post-

sentence and direct appeal rights.             The trial court granted Appellant’s

petition on January 8, 2015, and reinstated Appellant’s post-sentence and

direct appeal rights nunc pro tunc. On January 15, 2015, Appellant filed a

nunc pro tunc post-sentence motion, which the trial court denied on

February 4, 2015.        On March 5, 2015, Appellant filed a timely notice of

appeal to this Court. On March 10, 2015, the trial court ordered Appellant to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), and Appellant timely complied on March 11, 2015.

        Appellant raises the following issue for our review:

           WHETHER THE TRIAL COURT ERRED IN DENYING
           APPELLANT’S POST-SENTENCE MOTION WHERE HIS
           SEXUALLY VIOLENT PREDATOR DESIGNATION WAS
           AGAINST THE WEIGHT OF THE EVIDENCE SO AS TO
           SHOCK ONE’S SENSE OF JUSTICE WHERE THE
           COMMONWEALTH     DID   NOT   DEMONSTRATE    THAT
           APPELLANT POSSESSES A MENTAL ABNORMALITY, AND
           THE TRIAL COURT FAILED TO CONSIDER STATUTORILY
           PRESCRIBED FACTORS INCLUDING BUT NOT LIMITED TO
           THE NATURE OF THE OFFENSE, APPELLANT’S PRIOR
           OFFENSE   HISTORY,   AND   APPELLANT’S RISK   OF
           REOFFENDING?

(Appellant’s Brief at 4).

        After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Scott A.

Evans, we conclude Appellant’s issue on appeal merits no relief.         The trial
____________________________________________


3
    42 Pa.C.S.A. §§ 9541-9546.



                                           -3-
J-S58037-15


court opinion comprehensively discusses and properly disposes of the

question presented. (See Trial Court Opinion, filed May 28, 2015, at 2-8)

(finding: Dr. Stein, expert in area of sexual offender assessment, completed

evaluation of Appellant and testified on behalf of Commonwealth at SVP

hearing; Dr. Stein testified Victim was seven (7) years old when abuse

began and Appellant continued sexual abuse of Victim for at least four (4)

years; Dr. Stein stated Victim’s age and length of abuse were sufficient

evidence   to   establish   Appellant   suffers     from   mental   abnormality   of

pedophilia, an incurable condition that involves sustained sexual interest in

child; Dr. Stein also testified that Appellant exhibited predatory behavior by

repeatedly touching Victim while she was sleeping or half asleep; Dr. Stein

indicated he found Appellant’s relationship with Victim as her stepfather,

Appellant’s prior conviction involving sexual incident in 2008, Appellant’s

history of violating probation and parole, and Appellant’s history of selling

and using marijuana relevant to SVP determination; Dr. Stein acknowledged

Appellant’s participation in sex offender programming, but noted there was

no information available regarding Appellant’s progress; Dr. Stein concluded

there was sufficient evidence to classify Appellant as SVP based on facts of

case and consideration of statutory factors; therefore, court’s determination

that Appellant is SVP was not against weight of evidence). Accordingly, we

affirm of the basis of the trial court’s opinion.




                                        -4-
J-S58037-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2015




                                 -5-
Circulated 09/23/2015 12:12 PM
Circulated 09/23/2015 12:12 PM
Circulated 09/23/2015 12:12 PM
Circulated 09/23/2015 12:12 PM
Circulated 09/23/2015 12:12 PM
Circulated 09/23/2015 12:12 PM
Circulated 09/23/2015 12:12 PM
Circulated 09/23/2015 12:12 PM